            Case 1:20-cv-03746-LJL Document 118 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL                     Index No. 1:20-cv-03746 (LJL)
US, INC.
                         Plaintiffs,

-against-

STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                  Defendants.


                     NOTICE OF MOTION FOR RECONSIDERATION

        PLEASE TAKE NOTICE, that upon the memorandum of law in support of its motion for

reconsideration, dated August 19, 2020, and the accompanying Declarations of Dov Gold and

Camilo Patrignani, Plaintiffs Convergen Energy LLC, L’Anse Warden Electric Company, LLC,

Euroenergy Biogas Latvia Limited, and Libra Capital US, Inc. (“Plaintiffs”) will move this court,

before the honorable Judge Lewis J. Liman, at the federal courthouse located at 500 Pearl Street,

New York, New York, 10007 on a date and at a time to be set by the Court, for an order pursuant

to Rule 60(b) of the Federal Rules of Civil Procedure and Rule 6.3 of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York, granting

reconsideration of the Court’s August 5, 2020 Opinion and Order denying Plaintiffs motion to

stay arbitration.
        Case 1:20-cv-03746-LJL Document 118 Filed 08/19/20 Page 2 of 2




Dated: August 19, 2020
New York, New York
                                         SEIDEN LAW GROUP, LLP


                                         By: /s/ Michael Stolper
                                         Michael Stolper
                                         Dov B. Gold
                                         Jake Nachmani
                                         469 Seventh Avenue, Fifth Fl.
                                         New York, NY 10018
                                         (646) 766-1703
                                         Counsel for Plaintiffs
